DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 06/18/2021, and 04/20/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
3.	The drawings were received on 09/09/2020.  These drawings are considered by examiner.

Election/Restrictions
4.	Applicant’s election without traverse of claims 1-9 and newly added claims 31-51 in the reply filed on 12/17/2021 is acknowledged.

Claim - 35 USC § 101
5.	Claims 46-51 recites “A non-transitory computer-readable medium” are deemed in compliance with the requirement of 35 U.S.C. 101, and are eligible claims.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1, 3-9, 31, 33-37, 39-46, 48-51 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 2016/0381545), hereinafter “Wang“, in view of Harada et al (US 2021/0385800), hereinafter “Harada“.
Regarding claim 1, Wang teaches an apparatus for wireless communications (Figure 2), comprising: 
at least one processor configured to (Figure 2 shows an apparatus inherently includes a processor and a memory): 
receive a downlink transmission from a first base station (Figure 2); 
compare the downlink transmission from the first base station to at least one reference downlink transmission (pars [0047] [0054-0055]); and a memory coupled with at least one processor (Figure 2 shows an apparatus inherently includes a processor and a memory.
Wang does not explicitly teach determine based on the comparison, whether the downlink transmission from the first base station has been altered from the reference downlink transmission;
Harada, in the same field of endeavor, teaches determine based on the comparison, whether the downlink transmission from the first base station has been altered from the reference downlink transmission (pars [0212-0215] teach determine the downlink reference signal based on the association when the control resource set is a control resource set #0, and determine the downlink reference signal based on the configuration information when the control resource set is not the control resource set #0;
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to provide the above teaching of Wang to Harada, in order to increase a data rate, providing low latency, and further increasing the capacity in a next-generation mobile communication system (as suggested by Harada in paragraph [0002]).

Regarding claims 3, 33, 39, 48, the combination of Wang and Harada teach the apparatus of claims 1, 31, 37, 46, Wang does not clearly teach wherein: the downlink transmission from the first base station comprises at least one of a cell- specific signal or a user equipment (UE)-specific signal.  
at least one of a cell- specific signal (pars [0024] [0171] teach cell-specific signal) or a user equipment (UE)-specific signal.
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to provide the above teaching of Wang to Harada, in order to increase a data rate, providing low latency, and further increasing the capacity in a next-generation mobile communication system (as suggested by Harada in paragraph [0002]).

Regarding claims 4, 34, 40, and 49, the combination of Wang and Harada teach the apparatus of claims 3, 33, 39, 48, Wang does not clearly teach wherein the cell-specific signal comprises at least one of: a synchronization signal block (SSB) that carries a same cell identifier (ID) as a second base station; or a physical downlink control channel (PDCCH); or a physical downlink shared channel (PDSCH) scheduled by the PDCCH.  
Harada, in the same field of endeavor, teaches wherein the cell-specific signal comprises at least one of: a synchronization signal block (SSB) that carries a same cell identifier (ID) as a second base station (pars [0007] [0035-0038] teach a synchronization signal block); or a physical downlink control channel (PDCCH); or a physical downlink shared channel (PDSCH) scheduled by the PDCCH.
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to provide the above teaching of 

Regarding claims 5, 35, 41, and 50, the combination of Wang and Harada teach the apparatus of claims 3, 33, 39, 48, Wang does not clearly teach wherein the UE-specific signal comprises at least one of: a physical downlink control channel (PDCCH) scrambled by a UE-specific identifier (ID); or a physical downlink shared channel (PDSCH) scheduled by the PDCCH.  
Harada, in the same field of endeavor, teaches wherein the UE-specific signal comprises at least one of: a physical downlink control channel (PDCCH) scrambled by a UE-specific identifier (ID); or a physical downlink shared channel (PDSCH) scheduled by the PDCCH (pars [0040-0041] teach a physical downlink shared channel (PDSCH) scheduled by the PDCCH).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to provide the above teaching of Wang to Harada, in order to increase a data rate, providing low latency, and further increasing the capacity in a next-generation mobile communication system (as suggested by Harada in paragraph [0002]).

Regarding claims 6 and 42, the combination of Wang and Harada teach the apparatus of claims 1, 37, Wang does not clearly teach wherein: the apparatus 
Harada, in the same field of endeavor, teaches wherein: the apparatus comprises a second base station; and the second base station is capable of full duplex communication (pars [0156-0157] teach the plurality of base stations perform time division duplex (TDD) and frequency division duplex (FDD)).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to provide the above teaching of Wang to Harada, in order to increase a data rate, providing low latency, and further increasing the capacity in a next-generation mobile communication system (as suggested by Harada in paragraph [0002]).

Regarding claims 7 and 43, the combination of Wang and Harada teach the apparatus of claims 1, 37, Wang further teaches wherein: the apparatus comprises a user equipment (UE) (par [0024] teaches the UE) or a third base station.  

	Regarding claims 8 and 44, the combination of Wang and Harada teach the apparatus of claims 7, 43, Wang further teaches wherein the apparatus comprises a UE that is deployed in a network to passively listen to detect imposter base stations for security purposes (pars [0019-0021]); wherein the UE comprises one of: a stationary UE (pars [0019-0020]); or a mobile UE designed to roam the network to passively listen to detect imposter base stations in different locations.  

 claims 9, 36, 45, and 51, the combination of Wang and Harada teach the apparatus of claims 1, 31, 37, 46, Wang does not clearly teach wherein comparing the downlink transmission from the first base station to the at least one reference downlink transmission comprises comparing the downlink transmission to a set of reference downlink transmissions, each associated with one of a set of base stations.
Harada, in the same field of endeavor, teaches wherein comparing the downlink transmission from the first base station to the at least one reference downlink transmission comprises comparing the downlink transmission to a set of reference downlink transmissions (pars [0212-0215] teach determining the downlink reference signal based on the configuration), each associated with one of a set of base stations (pars [0212-0215].
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to provide the above teaching of Wang to Harada, in order to increase a data rate, providing low latency, and further increasing the capacity in a next-generation mobile communication system (as suggested by Harada in paragraph [0002]).

Regarding to claim 31, the claim is interpreted and rejected for the same reason as set forth in claim 1. 

Regarding to claim 37, the claim is interpreted and rejected for the same reason as set forth in claim 1. 

claim 46, the claim is interpreted and rejected for the same reason as set forth in claim 1. 

Allowable Subject Matter
9.	Claims 2, 32, 38, 47 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claims 2, 32, 38, 47, the prior art of record fails to disclose wherein the at least one processor is further configured to: detect, based on the determination, that the first base station is an imposter base station posing as a second base station; and notify a network entity of the detected imposter as specified in the claims.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T VU whose telephone number is (571)272-8131.  The examiner can normally be reached on 8:00AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MICHAEL T VU/
Primary Examiner, Art Unit 2641